COOK, Judge
(concurring):
I concur in the determination that court-martial jurisdiction was properly exercised. While I agree with the result as to the pretrial advice issue, I disagree with the reasoning leading to that result and, especially, with the declaration that the convening authority’s responsibilities under Article 34, Uniform Code of Military Justice, 10 U.S.C. § 834, are “prosecutorial” in nature.
*406Article 37(a), UCMJ, 10 U.S.C. § 837(a), provides, in material part, that no person may improperly “influence the action . of any convening . . . authority with respect to his judicial acts.” (Emphasis added.) In United States v. Elisey, 16 U.S.C.M.A. 455, 457, 37 C.M.R. 75, 77 (1966), this Court said:
The convening authority’s function in military justice is judicial in nature. His actions are magisterial, and this is so whether he grants pretrial relief to a party to the proceedings or, denies it.
A quarter of a century ago, the Court said the “reference of the charges for trial requires the exercise of a judicial judgment, and consequently the power to refer would be clearly nondelegable.” United States v. Bunting, 4 U.S.C.M.A. 84, 87, 15 C.M.R. 84, 87 (1954). I adhere to that view of the convening authority’s responsibility in this aspect of his court-martial powers, and I perceive nothing to the contrary in Curry v. Secretary of Army, 595 F.2d 873 (D.C.Cir.1979).
In Curry, the Court of Appeals rejected a challenge to a conviction by court-martial on the ground that the “multiple roles . [of] the convening authority in the initiation, prosecution, and review of courts-martial” deprived the accused of a fair trial in violation of the due process provision of the Fifth Amendment. Id. at 875. Commenting on the convening authority’s power to refer a charge to trial and to select the members of the court-martial, the Court of Appeals observed that these powers were justifiable on two grounds. It described the first of these grounds as “prosecutorial discretion.” As applied to selection of the court members the description is, obviously, inapt. More importantly, the Court referred, earlier, with manifest approval to Hansen, Judicial Functions for the Commander?, 41 Mil.L.Rev. 1, 19-50 (1968) (D.A.Pam. 27-100-41, 1 July 1968), as providing a “thorough discussion of the rationale” of the power of the convening authority to refer a charge to trial and to select the court members. Id. at 878 n. 23.
In his article, Colonel Hansen, citing this Court’s opinion in United States v. Roberts, 7 U.S.C.M.A. 322, 22 C.M.R. 112 (1956), characterizes the power to refer a charge to trial as judicial in that it corresponds to powers “normally held by some judicial agency in the civilian community.” Hansen, at 4. Colonel Hansen further observes, correctly I believe, that “[t]he essence of the judicial power [of the convening authority, as previously perceived by this Court] is the exercise of independent discretion unfettered by directives of higher authorities.” (Footnotes omitted.) Id. In my opinion, it is in this respect that Runkle v. United States, 122 U.S. 543, 7 S.Ct. 1141, 30 L.Ed. 1167 (1887), is consistent with, not distinguishable from, Bunting as Chief Judge Fletcher maintains in note 6 of his opinion. In Runkle, the United States Supreme Court held that, while the President, in the exercise of his executive power under the Constitution, could act through the head of an executive department, the power granted to him by military law to approve or disapprove a dismissal adjudged by a court-martial “is judicial in its character,” and, therefore, could not be delegated. Id. at 557, 7 S.Ct. 1141. See also Hansen, at 35-38.
The principal opinion concludes that the pretrial advice is a “prosecutorial codal tool,” while recognizing that Article 61, UCMJ, 10 U.S.C. § 861, imposes strict disqualifying criteria upon a staff judge advocate in the preparation of the post-trial review. However, both the pretrial advice and the post-trial review are prepared by the staff judge advocate in his capacity as advisor to the convening authority. I reject, therefore, the determination that a staff judge advocate functions as a prosecutor in the first instance, but must be an impartial advisor in the second. This dichotomy of functions not only runs counter to a quarter century of unbroken judicial precedent, but turns the Uniform Code into something it is not. See my separate opinion in United States v. Cansdale, 7 M.J. 143, 149 (C.M.A.1979). Accordingly, I see no valid basis for adopting a different role for the pretrial advice.
*407Turning to the pretrial advice issue in the present case, I believe that the nature of trial counsel’s action in respect to it has been misperceived by the accused. The advice bore only the signature of the staff judge advocate, but, at trial, defense counsel contended that, in fact, it was not the “objective document” it was “supposed to be,” but “partisan” because it was “prepared” by trial counsel, who had acted as government counsel at the pretrial investigation hearing conducted by the investigating officer. Trial counsel acknowledged he had submitted proposed drafts of the advice, but disputed defense counsel’s contention that he thereby made the advice legally unacceptable.
What trial counsel submitted to the staff judge advocate was described both by him and the staff judge advocate as a “proposed advice.” Trial counsel said that he acted in accordance with the provisions of the service charter of the Naval Legal Service Office, the mission of which is to provide “necessary legal services,” as required. The pretrial advice is identified in the charter as a matter in which assistance might be required. In his argument on the defense motion, trial counsel maintained he had acted “in accordance with the established procedures.” The stipulated testimony of the staff judge advocate, which was received in evidence in connection with the motion, does not expressly refer to such procedure, but manifests that they were proceeding, not on an ad hoc basis, but pursuant to a pre-existing procedure. The precise details of the procedure do not appear in the record, but I have no doubt that its concept was rooted in a well-established practice in the civilian courts.
It is common, and eminently sensible, practice in the civilian courts for a judge to request one or all parties contesting a matter presented to him for decision on a completed record to submit to him a proposed judgment or decree setting out the essential findings of fact and conclusions of law. The judge’s acceptance of the proposed decree of one party, as presented and modified by him, to the exclusion of that of an opposing party, does not render invalid the decree signed by the judge because it is the initial product of a partisan advocate. Except for one apparent flaw, the procedure followed here is an adaptation of the civilian practice. The apparent flaw is that accused was not accorded the opportunity to submit a proposed draft or to object to, or request modification of, the draft proposed by the Government. See my separate opinion in United States v. Payne, 3 M.J. 354, 358 (C.M.A.1977). The failure to provide the defense with the opportunity does not transform the advice signed by the staff judge advocate into a partisan document, any more than a judge’s acceptance of a party’s proposed findings of fact and conclusions of law renders his signed judgment illegal. I discern no merit, therefore, in this aspect of the accused’s challenge to the pretrial advice.
At trial, the accused also contended that the pretrial advice contained “questionable” inferences and inadequacies in the discussion of some of the testimony presented at the Article 32 hearing. As I write only to set out my own view, I need not elaborate on my reasons for concluding that this aspect of accused’s challenge also lacks merit. Suffice it to say that some of the alleged defects are unsupported by the record and others are insignificant.
For the reasons indicated, I join in affirming the decision of the United States Navy Court of Military Review.